Citation Nr: 1823352	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-38 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.

2.  Entitlement to service connection for tinea pedis, left foot.

3.  Entitlement to service connection for tinea pedis, right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to June 1998.  

This matter came before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the file was subsequently transferred to the RO in Houston, Texas.

In a November 2017 Decision Review Officer decision, the RO granted service connection for bilateral lower extremity residuals of cold weather injury (claimed as frostbite), residuals of left ankle sprain, residuals of right ankle sprain, and major depressive disorder.  This decision constituted a full grant of the benefits sought on appeal for these issues and they are therefore not before the Board.


FINDING OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran submitted a written statement withdrawing the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a cardiovascular disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinea pedis, left foot, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinea pedis, right foot, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran submitted a statement in March 2018 stating that, "I am fully satisfied with all issues on appeal" and asking that his pending hearing be cancelled and his appeal be coded as fully satisfied.  As the Veteran submitted a written statement prior to the issuance of a final decision by the Board, his withdrawal is effective.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a cardiovascular disability is dismissed.

The appeal of the issue of entitlement to service connection for a tinea pedis, left foot is dismissed.

The appeal of the issue of entitlement to service connection for a tinea pedis, right foot is dismissed.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


